Title: To James Madison from Thomas Jefferson, 17 May 1798
From: Jefferson, Thomas
To: Madison, James


May 17. 98.
My last to you was of the 10th. Since that I have recieved yours of the 5th. I immediately sent a note to Carey to forward his paper to your brother as you desired. The first vote of any importance on the alien bill was taken yesterday. It was on agreeing to the 1st. section, which was carried by 12. to 7. If all the Senators in town had been present it would have been 17. to 7. The Provisional army gets along. The Rep. have reduced the 20. to 10. M̶. They have struck out the clauses for calling out & exercising 20,000. militia at a time. The 1st. Volunteer clause has been carried by a great majority. But endeavors will be made to render it less destructive & less injurious to the militia. I shall inclose you a copy of the land-tax bill. In the first moments of the tumults here, mentioned in my last, the cockade assumed by one party was mistaken to be the tricolor. It was the old blue and red adopted in some places in an early part of the revolution war. However it is laid aside. But the black is still frequent. I am a little apprehensive Burr will have miscalculated on Granger’s election in Connecticut. However it is not yet known here. It was expected Hillhouse would have been elected their Lt. Govr. but Treadwell is chosen. We know nothing more certain yet of the New York elections. Hamilton declined his appointment as Senator, & Jay has named North, a quondam Aid of Steuben. All sorts of artifices have been descended to, to agitate the popular mind. The President recieved 3 anonymous letters (written probably by some of the war-men) announcing plots to burn the city on the fast-day. He thought them worth being made known, and great preparations were proposed, by way of caution and some were yielded to by the Governor. Many weak people packed their most valuable moveables to be ready for transportation. However the day past without justifying the alarms. Other idle stories have been since circulated, and the popular mind has not been proof against them. The addresses & answers go on. Some parts of Maryland & of this state are following the example of N. Jersey. The addresses are probably written here; those which come purely from the country are merely against the French. Those written here are pointed with acrimony to party. You will observe one answer in which, a most unjustifiable mention has been made of Monroe, without the least occasion leading to it from the address. It is now openly avowed by some of the Eastern men that Congress ought not to separate. And their reasons are drawn from circumstances which will exist through the year. I was in hopes that all efforts to render the sessions of Congress permanent were abandoned: but a clear profit of 3. or 4. Dollars a day is sufficient to reconcile some to their absence from home. A French privateer has lately taken 3. American vessels from N. York & Philada., bound to England. We do not know their loading, but it has alarmed the merchants much. Wheat & flour are scarcely bought at all. Tobacco, old, of the best quality, has long been 14. D. My respects to mrs. Madison & to the family. Affectionate Adieux to yourself.
P.M. The Provisional army bill has this day passed to it’s 3d reading. The volunteer corps remains a part of it.
